Citation Nr: 1719912	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, as secondary to service-connected carcinoma of the lungs, for substitution purposes.

2.  Entitlement to a total disability rating based on individual unemployability, for substitution purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service in the Air Force from December 1963 to July 1967.  The Veteran died in July 2016.  The appellant is the surviving spouse and she has been substituted for the Veteran as the claimant.  The appellant has not challenged her substitution, and otherwise has not requested consideration of the remaining issues on appeal on an accrued benefits basis.

This case came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an October 2009 rating decision issued by the RO in Nashville, Tennessee. 

In his March 2010 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a July 2011 statement, the Veteran withdrew his request for a Board hearing.  The appellant has not requested a Board hearing.

In an August 2015 decision, the Board reopened the claim for service connection for chronic obstructive pulmonary disease (COPD) and remanded the underlying issue of entitlement to service connection for COPD, and the issue of entitlement to an initial compensable rating for carcinoma of the lungs, for further development.  

In an August 2016 decision, the Board denied an initial compensable evaluation for carcinoma of the lungs prior to April 1, 2013 and granted an initial evaluation of 100 percent for carcinoma of the lungs from April 1, 2013 onward.  The Board also remanded the issue of entitlement to service connection for COPD, and the raised issue of entitlement to a total disability rating based on individual unemployability (TDIU), for further development and adjudication.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran's COPD did not have its onset in active service or for many years thereafter, and it is not related to active service or proximately due to, the result of, or aggravated by service-connected carcinoma of the lungs.

2.  Prior to April 1, 2013, the Veteran was service-connected for carcinoma of the lungs (rated at 0 percent) and scar associated with carcinoma of the lungs (rated at 0 percent), for a combined evaluation of 0 percent.

3.  The Veteran's service-connected disabilities, alone, did not preclude him from securing or following a substantially gainful occupation prior to April 1, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include as secondary to service-connected carcinoma of the lungs, for substitution purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a TDIU prior to April 1, 2013, for substitution purposes, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Director of Compensation and Pension Service issued a Fast Letter in August 2010 that provided guidance on processing claims involving the substitution of parties.  That letter noted that, unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Effective October 6, 2014, VA amended its adjudication regulations, to include adding new 38 C.F.R. § 3.1010.  79 Fed. Reg. 52982 (Sept. 5, 2014).  Under the new regulation, VA is required to send a duty to notify letter only if the notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate, and a substitute has the same rights regarding the submission of evidence as would have applied to the claimant had the claimant not died.

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice regarding the claim for service connection for COPD in July 2009.  The appellant received 38 U.S.C.A. § 5103(a)-compliant notice regarding the claim for a TDIU in October 2016.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his disability in October 2009.  As the examiner failed to address whether the Veteran's COPD was aggravated by the service-connected carcinoma of the lungs, the Board requested a new examination, which was provided in October 2015.  As the examiner failed to provide an opinion on aggravation, the Board requested an addendum opinion, which was obtained in September 2016.  The Board finds the addendum opinion to be thorough and adequate.  The examiner reviewed the claims file and provided the requested opinion.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserted that his COPD was due to Agent Orange exposure in service or secondary to his service-connected carcinoma of the lungs.  

The service treatment records show that the Veteran was treated in the Republic of Vietnam in June 1967.  As such, he served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents in service is presumed.  While respiratory cancers have been associated with exposure to herbicide agents, and the Veteran's carcinoma of the lungs has been service-connected, his diagnosed COPD is not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2016).  Thus, service connection for COPD on a presumptive basis is not warranted. 

Notwithstanding the presumptive provisions, service connection may be established by showing that a disability is, in fact, causally linked to herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records do not reflect any complaints, findings, or diagnoses of COPD or other respiratory problems, aside from those related to colds.  

On a June 2007 claim for benefits, the Veteran indicated that he was diagnosed with COPD in October 2005.  

At a January 2009 VA examination, he reported that he was diagnosed with COPD two to three years earlier.  

Based on the Veteran's reported history, he began having symptoms of and was diagnosed with COPD almost 30 years after discharge from active service.  As will be noted below, a 1998 CT scan of the chest showed COPD changes.  However, that still dates the onset of his COPD to over 20 years after discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given the above, the Board finds that the Veteran's COPD did not have its onset in active service or for many years thereafter

An October 2009 VA examination report reflects the examiner's observation that, according to the Mayo Clinic, long term cigarette smoking is the leading cause of COPD and that other irritants may include cigar smoke, second-hand smoke, pipe smoke, air pollution, and certain occupational fumes.  The examiner also noted that COPD can be caused or aggravated by gastroesophageal reflux disease.  Citing to the Merck Manual, the examiner observed that COPD is not caused by or a result of carcinoma of the lungs.  

An October 2015 VA examination report reflects another examiner's opinion that the Veteran's COPD is not proximately due to or the result of his service-connected carcinoma of the lungs.  The examiner explained that, per a 1998 CT scan of the chest, the Veteran's COPD had already existed by the time he was diagnosed with lung cancer in 1998, and his COPD is much more likely related to his significant tobacco use of 40 years than any other respiratory exposure or his lung cancer.  

A September 2016 VA medical opinion reflects the examiner's conclusion that there is no medical evidence that the Veteran's COPD was caused or aggravated by his lung cancer.  The examiner also stated that the major risk factor for COPD is smoking, and the Veteran had a very significant risk of smoking for 40 years.

Given the above, the Board finds that the Veteran's COPD is not related to active service or proximately due to, the result of, or aggravated by service-connected carcinoma of the lungs.

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, the record dates the onset of symptoms to at least 20 years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Thus, the Veteran is not competent to address the etiology of his disability.  As discussed above, the medical evidence shows that his COPD is not related to active service or service-connected carcinoma of the lungs.

In conclusion, service connection for COPD, to include as secondary to service-connected carcinoma of the lungs, for substitution and accrued benefits purposes, is denied.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In this case, the Veteran was service-connected for carcinoma of the lungs (rated at 100 percent) and a scar associated with carcinoma of the lungs (rated at 0 percent), for a combined 100 percent rating.  He carried a 100 percent schedular rating for carcinoma of the lungs since April 1, 2013.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent rating has been granted.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  See 38 U.S.C. § 1114(s) (West 2014).

In this case, the record shows that a respiratory disorder has prevented the Veteran from securing or following a substantially gainful occupation.  To the extent that his COPD prevented him from doing so, the Board has denied service connection for that disorder in this decision.  There is no indication that the surgical scar associated with the carcinoma of the lungs was a factor in his inability to secure or follow a substantially gainful occupation.  Moreover, the scar was only rated at 0 percent.  Thus, unlike in the case in Bradley, there is no other service-connected disability on which the Veteran in this case could have established a TDIU from April 1, 2013 onward.  Accordingly, that the RO only considered whether a TDIU was warranted prior to April 1, 2013 is of no prejudice to the Veteran.  Bernard, 4 Vet. App. 384.  The Board will also only consider whether the Veteran was entitled to a TDIU prior to April 1, 2013.  

As the record stands, prior to April 1, 2013, the Veteran was service-connected for carcinoma of the lungs (rated at 0 percent) and a scar associated with carcinoma of the lungs (rated at 0 percent), for a combined 0 percent rating.  Thus, he did not meet the above percentage standards of 38 C.F.R. § 4.16(a).

However, all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Such cases should be submitted to VA's Director of the Compensation and Pension Service for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission, there should be a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, it may decide whether the claim should be referred to VA's Director of the Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b).

In this case, while the Veteran may not have worked since June 2009, the record fails to show that his service-connected disabilities were the cause of his inability to secure and follow a substantially gainful employment.  In the August 2016 decision, the Board denied a compensable rating for carcinoma of the lungs prior to April 1, 2013.  That decision was final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).  Thus, prior to April 1, 2013, the Veteran's service-connected carcinoma of the lungs did not result in any occupational impairment.

At the January 2009 VA examination, the Veteran reported a history of lung cancer and denied any recurrence.  He also reported that he cannot breathe due to COPD that was diagnosed two to three years earlier.  He reported that he was working in a sedentary job.  The examiner provided diagnoses of COPD and history of lung cancer without recurrence.  The examiner stated that the Veteran's disability results in decreased mobility and lack of stamina, and that the Veteran becomes short of breath on minimal exertion and has to wear continuous oxygen.  The examiner indicated that the Veteran's respiratory impairment was due to the COPD.

At the October 2009 VA examination, the Veteran reported that he retired on June 1, 2009.  The examiner noted the Veteran's severe respiratory impairment, provided a diagnosis of COPD, and indicated that the Veteran was not working due to COPD. 

Given the above, the record shows that the Veteran's respiratory impairment, and resulting inability to work, was due to his nonservice-connected COPD.  As found in the August 2016 Board decision, the Veteran's carcinoma of the lungs became active, and resulted in occupational impairment, on April 1, 2013.  There is also no evidence that the surgical scar had any impact on employment.  Thus, the Board finds that the Veteran's service-connected disabilities, alone, did not preclude him from securing or following a substantially gainful occupation prior to April 1, 2013.  With no evidence that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to that date, the case need not be submitted to VA's Director of the Compensation and Pension Service for extra-schedular consideration.

In conclusion, a TDIU prior to April 1, 2013, for substitution and accrued benefits purposes, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for COPD, to include as secondary to service-connected carcinoma of the lungs, for substitution purposes, is denied.

A TDIU prior to April 1, 2013, for substitution purposes, is denied.



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


